UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2369


In Re:   SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Petitioner.




    On Petition for Writ of Mandamus.       (5:97-cr-00001-RLV-1)


Submitted:   March 31, 2011                   Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean Lamont Dudley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean Lamont Dudley has petitioned this court for a

writ of mandamus.                In his petition, Dudley asks this court to

order the district court to establish that it had authority to

accept     his       guilty       plea   under       Fed.     R.        Crim.        P.     11(b)(3)

(requiring       a   district       court     to     determine      whether          there     is    a

factual basis for a guilty plea).                         To obtain mandamus relief, a

petitioner must show that:

      (1) he has a clear and indisputable right to the
      relief sought; (2) the responding party has a clear
      duty to do the specific act requested; (3) the act
      requested is an official act or duty; (4) there are no
      other adequate means to attain the relief he desires;
      and (5) the issuance of the writ will effect right and
      justice in the circumstances.

In   re   Braxton,         258    F.3d   250,       261    (4th    Cir.       2001)        (internal

quotation       marks      and     citation     omitted).               We    have        considered

Dudley’s petition and conclude that Dudley is not entitled to

mandamus relief.            Accordingly, we deny Dudley’s motion for leave

to proceed in forma pauperis and deny the mandamus petition.                                        We

dispense     with       oral       argument        because        the        facts    and      legal

contentions          are      adequately           presented        in         the         materials

before    the    court       and    argument        would     not       aid    the        decisional

process.

                                                                               PETITION DENIED




                                                2